—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered September 9, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of from 3 to 9 years, unanimously affirmed.
While juror number 3 should not have greeted a prosecution witness or informed the prosecutor that the trial exhibits were misnumbered, the misconduct was innocuous and did not require a hearing to determine whether the juror was involved in "misconduct of a substantial nature” within the meaning of CPL 270.35 (see, People v Buford, 69 NY2d 290, 299, n 4; People v Garcia, 153 AD2d 951, lv denied 75 NY2d 919). In view of defendant’s criminal past, the sentence im*287posed was not excessive (People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419). Concur — Sullivan, J. P., Carro, Wallach and Kupferman, JJ.